<K>7-/5
                               ELECTRONIC RECORD




COA#       02-14-00293-CR                        OFFENSE:        29.02


           Michael Wayne Perry v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    297th District Court


DATE: 06/11/15                   Publish: NO     TC CASE #:      1302260D




                        IN THE COURT OF CRIMINAL APPEALS



         Michael Wayne Perry v. The State of
STYLE:   Texas                                                          907- AT
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ftr/^/s *D,                                  JUDGE:

DATE:        ///a 1(2-0/5'                            SIGNED:                           PC:

JUDGE:           /(^U^U^-yX                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD